
	
		II
		111th CONGRESS
		1st Session
		S. 1151
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2009
			Mr. Reid (for
			 Mr. Rockefeller (for himself and
			 Ms. Snowe)) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part A of title IV of the Social Security Act to
		  require the Secretary of Health and Human Services to conduct research on
		  indicators of child well-being.
	
	
		1.Short titleThis Act may be cited as the
			 State Child Well-Being Research Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)The well-being of
			 children is a paramount concern for our Nation and for every State, and most
			 programs for children and families are managed at the State or local
			 level.
			(2)Child well-being
			 varies over time and across social, economic, and geographic groups, and can be
			 affected by changes in the circumstances of families, by the economy, by the
			 social and cultural environment, and by public policies and programs at the
			 Federal, State, and local level.
			(3)States, including
			 small States, need information about child well-being that is specific to their
			 State and that is up-to-date, cost-effective, and consistent across States and
			 over time.
			(4)Regular collection
			 of child well-being information at the State level is essential so that Federal
			 and State officials can track child well-being over time.
			(5)Information on
			 child well-being is necessary for all States, particularly small States that do
			 not have State-level data in other federally supported databases. Information
			 is needed on the well-being of all children, not just children participating in
			 Federal programs.
			(6)Telephone surveys
			 of parents represent a relatively cost-effective strategy for obtaining
			 information on child well-being at the State level for all States, including
			 small States, and can be conducted alone or in mixed mode strategy with other
			 survey techniques.
			(7)Data from
			 telephone surveys of the population are currently used to monitor progress
			 toward many important national goals, including immunization of preschool
			 children with the National Immunization Survey, and the identification of
			 health care issues of children with special needs with the National Survey of
			 Children with Special Health Care Needs.
			(8)A
			 State-level telephone survey, alone or in combination with other techniques,
			 can provide information on a range of topics, including children’s social and
			 emotional development, education, health, safety, family income, family
			 employment, and child care. Information addressing marriage and family
			 structure can also be obtained for families with children. Information obtained
			 from such a survey would not be available solely for children or families
			 participating in programs but would be representative of the entire State
			 population and consequently, would inform welfare policymaking on a range of
			 important issues, such as income support, child care, child abuse and neglect,
			 child health, family formation, and education.
			3.Research on
			 indicators of child well-beingSection 413 of the
			 Social Security Act (42 U.S.C. 613) is
			 amended by adding at the end the following:
			
				(k)Indicators of
				child well-being
					(1)Renaming of
				surveyOn and after the date
				of the enactment of this subsection, the National Survey of Children’s Health
				conducted by the Director of the Maternal and Child Health Bureau of the Health
				Resources and Services Administration shall be known as the Survey of
				Children’s Health and Well-Being.
					(2)Modification of
				survey to include matters relating to child well-beingThe Secretary shall modify the survey so
				that it may be used to better assess child well-being, as follows:
						(A)New indicators
				includedThe indicators with respect to which the survey collects
				information shall include measures of child-well-being related to the
				following:
							(i)Education.
							(ii)Social and
				emotional development.
							(iii)Physical and
				mental health and safety.
							(iv)Family
				well-being, such as family structure, income, employment, child care
				arrangements, and family relationships.
							(B)Collection
				requirementsThe data collected with respect to the indicators
				developed under subparagraph (A) shall be—
							(i)statistically
				representative at the State and national level;
							(ii)consistent across
				States, except that data shall be collected in States other than the 50 States
				and the District of Columbia only if technically feasible;
							(iii)collected on an
				annual or ongoing basis;
							(iv)measured with
				reliability;
							(v)current;
							(vi)over-sampled (if
				feasible), with respect to low-income children and families, so that subgroup
				estimates can be produced by a variety of income categories (such as for 50,
				100, and 200 percent of the poverty level, and for children of varied ages,
				such as 0–5, 6–11, 12–17, and (if feasible) 18–21 years of age); and
							(vii)made publicly
				available.
							(C)Other
				requirements
							(i)PublicationThe
				data collected with respect to the indicators developed under subparagraph (A)
				shall be published as absolute numbers and expressed in terms of rates or
				percentages.
							(ii)Availability of
				dataA data file shall be
				made available to the public, subject to confidentiality requirements, that
				includes the indicators, demographic information, and ratios of income to
				poverty.
							(iii)Sample
				sizesSample sizes used for the collected data shall be adequate
				for microdata on the categories included in subparagraph (B)(vi) to be made
				publicly available, subject to confidentiality requirements.
							(D)Consultation
							(i)In
				generalIn developing the indicators under subparagraph (A) and
				the means to collect the data required with respect to the indicators, the
				Secretary shall consult and collaborate with a subcommittee of the Federal
				Interagency Forum on Child and Family Statistics, which shall include
				representatives with expertise on all the domains of child well-being described
				in subparagraph (A). The subcommittee shall have appropriate staff assigned to
				work with the Maternal and Child Health Bureau during the design phase of the
				survey.
							(ii)DutiesThe
				Secretary shall consult with the subcommittee referred to in clause (i) with
				respect to the design, content, and methodology for the development of the
				indicators under subparagraph (A) and the collection of data regarding the
				indicators, and the availability or lack thereof of similar data through other
				Federal data collection efforts.
							(iii)CostsCosts
				incurred by the subcommittee with respect to the development of the indicators
				and the collection of data related to the indicators shall be treated as costs
				of the survey.
							(3)Advisory
				panel
						(A)EstablishmentThe Secretary, in consultation with the
				Federal Interagency Forum on Child and Family Statistics, shall establish an
				advisory panel of experts to make recommendations regarding—
							(i)the additional
				matters to be addressed by the survey by reason of this subsection; and
							(ii)the methods,
				dissemination strategies, and statistical tools necessary to conduct the survey
				as a whole.
							(B)Membership
							(i)In
				generalThe advisory panel established under subparagraph (A) of
				this paragraph shall include experts on each of the domains of child well-being
				described in paragraph (2)(A), experts on child indicators, experts from State
				agencies and from nonprofit organizations that use child indicator data at the
				State level, and experts on survey methodology.
							(ii)DeadlineThe
				members of the advisory panel shall be appointed not later than 2 months after
				the date of the enactment of this subsection.
							(C)MeetingsThe
				advisory panel established under subparagraph (A) shall meet—
							(i)at
				least 3 times during the first year after the date of enactment of this
				subsection; and
							(ii)annually
				thereafter for the 4 succeeding years.
							(4)Authorization of
				appropriationsThere are authorized to be appropriated for each
				of fiscal years 2010 through 2014, $20,000,000 for the purpose of carrying out
				this
				subsection.
					.
		4.GAO report on
			 collection and reporting of data on deaths of children in foster care
			(a)In
			 generalWithin 1 year after
			 the date of the enactment of this Act, the Comptroller General of the United
			 States shall conduct a study to determine, and submit to the Congress a written
			 report on the adequacy of, the methods of collecting and reporting data on
			 deaths of children in the child welfare system.
			(b)Matters To be
			 consideredIn the study, the
			 Comptroller General shall, for each year for which data are available,
			 determine—
				(1)the number of children eligible for
			 services or benefits under part B or E of title IV of the Social Security Act
			 who States reported as having died due to abuse or neglect;
				(2)the number of
			 children so eligible who died due to abuse or neglect but were not accounted
			 for in State reports; and
				(3)the number of
			 children in State child welfare systems who died due to abuse or neglect and
			 whose deaths are not included in the data described in paragraph (1) or
			 (2).
				(c)RecommendationsIn the report, the Comptroller General
			 shall include recommendations on how surveys of children by the Federal
			 Government and by State governments can be improved to better capture all data
			 on the death of children in the child welfare system, so that the Congress can
			 work with the States to develop better policies to improve the well-being of
			 children and reduce child deaths.
			
